Exhibit 10.2 AGREEMENT dated as of November 6, 1987 by and between Northeast Landfill Power Co., a Massachusetts corporation (“Seller”), and New England Power Company, (“NEP”), a Massachusetts corporation. ARTICLE I.BASIC UNDERSTANDINGS Seller intends to construct, operate and maintain three landfill gas-fired electric generation projects at landfills located in Worcester, MA, and Johnston, Rhode Island (RI) (collectively, the “Facilities” and singularly the “Facility”).The total projected capacity of the Facilities is approximately twelve thousand kilowatts (12,000 KW). Subject to the following terms and conditions, Seller agrees to sell and deliver, and NEP agrees to purchase and receive, the entire NEP Entitlement, as defined below, in each of the Facilities. ARTICLE II. DEFINITIONS Whenever used in this Agreement, the following terms shall have the following meanings: “Affiliate of NEP” shall mean any company that is a subsidiary of the New England Electric System. “Commencement Date of Operation” shall mean 12:01 a.m. on the first day of the month following the date Seller designates, in writing, as the initial date of commercial operation of the Facilities, which shall not precede the latter to occur of (i) completion of successful acceptance testing of the Johnston Facility for purposes of financing and project operation or (ii) the initial date on which Seller generates at least five megawatts (5 MW) of electricity at the Johnston Facility continuously for a period of eight (8) consecutive hours. “Good Utility Practice(s)” shall mean the practices, methods and acts (including but not limited to the practices, methods and acts engaged in or approved by a significant portion of the electric utility industry) that, at a particular time, in the exercise of reasonable judgment in light of the facts known or that should have been known at the time a decision was made, would have been expected to accomplish the desired result in a manner consistent with law, regulation, reliability, safety, environmental protection, economy and expedition. With respect to each of the Facilities, Good Utility Practice(s) include but are not limited to taking reasonable steps to ensure that: (l) adequate materials, resources and supplies, including landfill gas, are available to meet the Facility’s needs; (2) sufficient operating personnel are available and are adequately experienced and trained and licensed as necessary to operate the Facility properly and efficiently and are capable of responding to emergency conditions relating to the operation of the Facility whether caused by events on or off the site of the Facility; 1 (3) preventative, routine and non-routine maintenance and repairs are performed on a basis that ensures reliable long-term and safe operation of the Facility, and are performed by knowledgeable, trained and experienced personnel utilizing proper equipment and tools; (4) appropriate monitoring and testing is done to ensure equipment at the Facility is functioning as designed and to provide assurance that equipment will function properly under both normal and emergency conditions; and (5) equipment is not operated at the Facility in a reckless manner, or in a manner unsafe to workers, the general public or the environment or without regard to defined limitations such as rate of refuse decomposition and gas production, air intrusion, safety inspection requirements, operating voltage, current, frequency, rotational speed, polarity, synchronization, and control system limits. “NEP Entitlement” shall mean one hundred percent (100%) of the Net Capability and Net Electric Output of each of the Facilities unless Seller exercises its option to contract with another utility for the sale of a percentage of the Net Capability and the Net Electric Output of the Facilities under Article IV, below. If Seller exercises such option “NEP Entitlement” shall mean the percentage of the Facilities’ Net Capability and Net Electric Output not contracted for sale to another utility. “NEP’s System” shall mean the electrical system of NEP and/or the electrical system of any Affiliate of NEP. “NEPEX” shall mean the New England Power Exchange. “NEPOOL” shall mean the New England Power Pool. “NEPOOL Agreement” shall mean the New England Power Pool Agreement dated as of September 1, 1971, as amended. “Net Capability” shall mean, with respect to each of the Facilities, the maximum dependable load-carrying ability of the Facility, exclusive of capacity required for the Facility’s use, expressed in kilowatts, as determined by tests conducted in accordance with the NEPOOL Agreement, including appropriate NEPOOL Criteria, Rules and Standards and Operating Procedures. “Net Electric Output” shall mean, with respect to each of the Facilities, the total amount of electricity generated by the Facility less kilowatthours consumed for the Facility’s use. “Off-Peak Periods” shall mean all hours not falling within On-Peak Periods. “On-Peak Periods” shall mean all hours from 7:00 a.m. to 11:00 p.m. Monday through Friday, excluding legal holidays designated in writing by NEP. At Seller’s request, NEP shall provide to Seller a list of designated legal holidays prior to the beginning of each calendar year. 2 “Prime Rate” shall mean the prime (or comparable) rate announced from time to time as its prime rate by the Bank of Boston, which rate may differ from the rate offered to its most substantial and creditworthy customers. “Rate X” shall mean NEP’s short term avoided energy cost calculated by NEP in accordance with the methodology described in Appendix A, attached hereto and incorporated herein by reference, such calculation to be provided to Seller on a timely basis for review. ARTICLE III.TERM It shall be a condition precedent to the effectiveness of this Agreement that (i) the requirements of 220 C.M.R. 8.01 et. seq., for the effectiveness of the Agreement have been fulfilled without a finding by the Massachusetts Department of Public Utilities (“DPU”) that this Agreement, or any one or more of its provisions is contrary to the public interest, or (ii) a court or governmental authority of requisite jurisdiction has determined that the DPU lacks jurisdiction over NEP’s purchase of the NEP Entitlement. The term of this Agreement shall extend for a period ending thirty (30) years after the Commencement Date of Operation; provided, however, that this Agreement shall terminate on the twentieth (20th) anniversary of the Commencement Date of Operation if NEP gives Seller not less than one-hundred and eighty (180) days prior written notice of such termination unless Seller agrees prior to such twentieth (20th) anniversary to amend article VI B, below, to provide that the price to be paid by NEP subsequent to such twentieth (20th) anniversary for monthly quantities of electricity delivered hereunder shall be a price per kilowatthour equal to Rate X. Notwithstanding the preceding paragraph, if (a) Seller has not secured exclusive rights, for a term at least equal to the term of this Agreement, to purchase the landfill gas produced at each of the currently permitted landfill sites on which the Facilities will be located within ninety (90) days of the effective date of this Agreement, (b) construction of the initial gas collection system for the Johnston Facility has not been substantially completed within one (1) year of the effective date of this Agreement, or (c) the Commencement Date of Operation has not occurred prior to December 31, 1989, NEP may thereafter terminate this Agreement by providing Seller thirty (30) days’ written notice within 60 days of (a), (b), or (c), above, as appropriate. NEP shall have the option to purchase the Net Capability and the Net Electric Output of each or any of the Facilities following expiration or termination of this Agreement, other than for breach by NEP, upon substantially the same terms and purchase price as that offered by Seller to any third party, which option shall be held open for forty-five (45) days after Seller’s presentation of the terms of such offer to NEP.NEP’s option to purchase such Net Capability and Net Electric Output of each or any of the Facilities shall survive expiration or termination of this Agreement and shall terminate only upon agreement by a third party to purchase such Net Capability and Net Electric Output upon substantially the same terms and purchase price most recently offered to NEP, but not accepted by NEP, within forty-five (45) days of Seller’s presentation of such offer to NEP. For purposes of this paragraph, a purchase price that is substantially the same as that offered to any third party shall equal the purchase price offered to any such third party reduced by all costs that would be incurred by Seller and/or such third party in connection with the transmission of the particular Facility’s Net Electric Output from the Facility to such third party. 3 ARTICLE IV.OPTIONAL CONTRACT SALE Seller shall have the option, exercisable on or before January 1, 1988, to contract with another utility for the sale of up to fifty percent (50%) of the Net Capability and the Net Electric Output of the Facilities for a term commencing with the Commencement Date of operation and extending for an uninterrupted period not to exceed twenty (20) years, provided that the percentage of the Net Capability and Net Electric Output so sold (the “Contract Percentage”) is fixed throughout such term (any such contract shall be hereinafter referred to as the “Optional Contract.”) If Seller exercises such option, then NEP shall have the right, exercisable by written notice given to Seller not less than ninety (90) days prior to the expiration of the term of the Optional Contract, to elect to purchase the Contract Percentage from Seller under the terms and conditions of this Agreement from the Optional Contract’s expiration date through the expiration date of this Agreement but at a price per kilowatthour delivered equal to the average of (i) the price calculated in accordance with Article VI B (the “Contract Price”) and (ii) Rate X as determined from time to time. If NEP does not so elect, then Seller shall have the right, exercisable by written notice given to NEP not less than sixty (60) days prior to the expiration of the term of the Optional Contract, to elect to sell the Contract Percentage to NEP (and if Seller so elects, NEP shall purchase and receive the Contract percentage) under the terms and conditions of this Agreement from the Optional Contract’s expiration date through the expiration date of this Agreement but at a price per kilowatthour delivered equal to the lesser of Rate X or the Contract Price, both as determined from time to time. If Seller does not so elect, Seller shall have the right to sell the Contract Percentage to another electric utility. ARTICLE V. TERMS OF SALE Seller agrees that the Facilities shall be designed, constructed, operated and maintained such that they reasonably may be expected (i) to have a monthly average Net Electric Output not exceeding twelve thousand kilowatts (12,000 KW) per hour and (ii) to produce collectively a constant Net Electric Output for a period of not less than thirty (30) years. During the design and construction of the Facilities, Seller shall provide NEP with such information as NEP may request to determine whether the Facilities are being so designed and constructed. Seller shall choose an architect/engineer firm (“AE Firm”) for the design, or for the review of the design if such design is provided by Sellers vendor(s), of each of the Facilities, which selection shall be subject to approval by NEP.NEP hereby approves the selection of Hayden-Wegman as the AE Firm, and NEP shall not unreasonably withhold approval of any other AE Firm selected by seller. If NEP fails to approve or disapprove Seller AE Firm selection within thirty (30) days of a presentation by the proposed AE Firm to NEP of its design capabilities, NEP shall be deemed to have approved the selection for all purposes of this Agreement. NEP and Seller shall mutually choose a qualified independent engineering firm (“I.E. Firm”) to evaluate the design of each of the Facilities at Seller’s expense. The scope of the I.E. Firm’s design evaluation shall be subject to Seller’s review and NEP’s review and approval. The I.E. Firm’s design evaluation of each Facility shall be provided to NEP in writing prior to commencement of the construction of the Facility. Unless NEP and Seller agree otherwise in writing, Seller shall cause the AE Firm to make all changes in the Facility’s design that the I.E. Firm determines are necessary to meet the requirements of the preceding paragraph and Good Utility Practice. Seller shall cause each of the Facilities to be constructed in accordance with the resulting design. Seller shall insure that all equipment used in each of the Facilities shall be new and unused, good quality utility grade, suitable for the intended service and shall meet the requirements of applicable codes and standards. 4 Prior to the later to occur of the Commencement Date of Operation or January 1, 1989, Seller shall sell and deliver and NEP shall purchase and receive the NEP Entitlement in each of the Facilities when and if available at the price specified in ARTICLE VI A, below. Thereafter, Seller shall sell and deliver, and NEP shall purchase and receive, the NEP Entitlement in each of the Facilities at the price specified in ARTICLE VI B, below. NEP agrees to accept delivery of the NEP Entitlement in each of the Facilities. NEP shall not, however, be liable for any damages arising from its inability to accept delivery of any electricity that each or any of the Facilities are otherwise capable of generating if NEP uses all reasonable efforts to promptly restore such ability. Seller shall install and maintain in a safe manner, and in accordance with Good Utility Practice and applicable regulations, all of its equipment and facilities connected to NEP’s System. If at any time the operation of each or any of the Facilities endanger the safety of NEP’s personnel, or interferes with the safe and reliable operation of NEP’s System, NEP may discontinue purchases from Seller and disconnect from such Facility until such condition has been corrected. Unless an emergency exists, or the risk of one is imminent, NEP shall give Seller reasonable notice of its intention to disconnect from each or any of the Facilities and to discontinue purchases from Seller, and where practical, allow suitable time for Seller to remove the interfering condition. NEP shall reasonably cooperate with Seller in Seller’s efforts to remove such interfering condition. Any costs incurred by NEP in so cooperating shall be at Seller’s expense. NEP’s judgments with regard to discontinuance of purchases or disconnection of each or any of the Facilities under this paragraph shall be made in accordance with Good Utility Practice. Seller shall cause, at Seller’s expense, the AE Firm, equipment vendor or such other party as may be chosen by Seller and approved by NEP which approval will not be unreasonably withheld, to prepare a plan and schedule for annual ongoing maintenance and spare parts inventory as well as a plan for less frequent major overhaul work on each of the Facilities’ generators, gas collection systems, and auxiliary equipment. Such plan shall be subject to NEP’s approval, which shall not be unreasonably withheld and shall conform to the recommendations of the equipment vendors and the AE Firm. Seller shall provide such plan to NEP prior to the Commencement Date of Operation. Subject to the following paragraph, Seller shall perform maintenance of each of the Facilities in accordance with such plan. Seller shall cause, at Seller’s expense, an independent engineering firm (“I.E. O&M”) selected by Seller and approved by NEP (which approval shall not be unreasonably withheld) to conduct a review of each of the Facilities’ operation and maintenance practices after the second and before the third anniversary of the Commencement Date of Operation, and, unless the parties otherwise agree, every five years thereafter.In addition, such a review shall be conducted at NEP’s written request in any year following a two calendar year period in which, for each of the two calendar years, the Net Electric Output of the Johnston Facility is less than ninety percent (90%) of the Johnston “KWHr Production (1000 KWH)” set forth in Appendix B, attached hereto and incorporated herein by reference. Seller shall cause the I. E. O&M to issue a written report describing the extent to which the maintenance plan and schedule described in the preceding paragraph is being followed, a description of and a statement of the reasons for any justified departure from such schedule or plan, a description of any deficiencies in the Facility’s operation and maintenance practices, and its recommendations, if any, for improving future operation and maintenance practices. Seller shall implement any recommendations made by the I.E. O&M that the I.E. O&M determines are necessary to meet Good Utility Practice unless Seller and NEP mutually agree otherwise. Seller shall keep and make available adequate maintenance logs for use by the I. E. O&M and/or NEP for the purpose of this review. 5 Seller agrees to operate the Facilities in parallel with NEP System and to deliver the NEP Entitlement in each of the Facilities to NEP at the delivery points and voltage levels specified in ARTICLE VIII, below. Unless otherwise requested by NEP, Seller shall operate each of the Facilities at a unity power factor or in an over excited condition at the point of delivery to NEP, subject to the response tine of control equipment to transient conditions on NEP System. If Seller fails to operate each or any of the Facilities at a unity power factor or in an over excited condition, NEP may install, at Seller’s expense, capacitors or other electric equipment necessary to ensure that such Facility can be so operated. NEP shall have the right on a short—term emergency basis to request that Seller operate each or any of the Facilities at any excitation level within the range of the particular Facility’s capability as determined from the equipment manufacturer’s recommendations. Seller agrees to use all reasonable efforts to comply with any such request from NEP. At NEP’s sole option, NEP shall have the right to claim credit for (i) all or a portion of each or any emission to the air from each or any of the Facilities and the associated equivalent Btu heat input or (ii) the equivalent Btu heat input to each or any of the Facilities, that can be associated, per statutes, laws, regulations, ordinances, government standards and/or government regulations, with generation at the particular Facility. If NEP exercises such option, NEP shall reimburse Seller for all incremental expenses incurred by Seller and associated with such credits, beyond those required for the particular Facility to meet applicable environmental regulations. In no case shall NEP claim a credit at any time if it would cause the Facility to be in violation of the Facility’s applicable all quality emissions limit or any other applicable laws or regulations and NEP shall have no liability in the event the Facility fails to meet applicable environmental regulations. If the Federal Energy Regulatory Commission (FERC) determines that each or any of the Facilities is not a Qualifying Facility pursuant to 18 C.F.R. Part 292, or each or any of the Facilities otherwise becomes subject to Section 205 of the Federal Power Act or any similar federal requirement, Seller shall file, within sixty (60) days of such event, a rate with FERC requiring payments for electricity generated by such Facility(ies) and sold by Seller to NEP to be based on Seller’s reasonable costs of generating electricity but in no event at a rate higher than the applicable rates specified in Article VI hereof, effective as of the date of such event. 6 During the term of this Agreement, Seller agrees that Seller shall not permit landfill gas purchased by it at each or any of the landfills on which the Facilities are located, or waste heat and/or steam generated by each or any of the Facilities, to be sold or used for any purpose other than generating electricity, unless required by regulatory f authorities, without NEP prior written approval which approval shall be granted if Seller demonstrates to NEP’s satisfaction that such sale or use would not adversely affect the present or future level of electricity production at the particular Facility over the remaining tern of this Agreement. Seller agrees that during the term -of this Agreement it will not sell or otherwise dispose of its interest in each or any of the Facilities without first obtaining NEP’s written consent, which consent shall not be unreasonably withheld. Commencing as of the Commencement Date of Operation, Seller shall: (1)Operate the electric generating unit(s) at each of the Facilities to the maximum extent feasible consistent with Good Utility Practice; Sell shall provide NEP with such information at NEP may reasonably request to determine whether each of the Facilities is being so operated and maintained. (2)Operate and maintain each of the Facilities in accordance with Good Utility Practice; Seller shall provide NEP with such information as NEP may reasonably request to determine whether the Facilities are being so operated and maintained. (3)Provide NEP prior to the first day of January of each year, or at NEP’s reasonable request, an estimate of the amount of electricity to be generated at each of the Facilities for each of the following twelve (12) months beginning January 1, or the first day of the month following NEP’s request; (4)Provide NEP, or its designee, prior to the first day of each month, a schedule of the anticipated generation of electricity at each of the Facilities for such month; (5)At NEP’s request, provide NEP, or its designee, prior to 9:00 a.m. of each day, a schedule of the anticipated generation of electricity at each of the Facilities for the next day; (6)Use all reasonable efforts to maximize delivery of electricity from each of the Facilities during On-Peak Periods; (7)Conduct scheduled maintenance of each of the Facilities during reasonable periods designated by NEP.NEP shall designate such periods for each calendar year in writing during the preceding December, but not less than ninety (90) days prior to the beginning of a period so designated; (8)Cooperate with NEP in the arrangement and conduct of any tests required under the NEPOOL Agreement to determine the Net Capability of each of the Facilities and in operating each of the Facilities in conformity with any applicable requirements of NEPEX and/or its satellite dispatching center, including providing such operating and/or design information to NEP or its designee as NEP may request; and (9)Provide NEP such supporting information related to billing as NEP may reasonably request. 7 The estimates and schedules provided by Seller under Clauses (3), (4) and (5), above, shall be prepared in good faith, based on landfill gas availability and other conditions anticipated at the time such estimates and schedules are made, but shall not be binding on Seller.Seller shall, however, promptly inform NEP whenever it appears that actual generation at each or any of the facilities will vary more than ten percent (10%) from the most recent estimates or schedules provided under Clause (3), (4), or (5), above. The parties recognize that emergencies, accidents, other unusual conditions and events of force majeure as defined in Article XIV, may necessitate a departure from scheduled generation. Seller, however, agrees to use all reasonable efforts to promptly resume scheduled generation. ARTICLE VI. PRICE AND BILLING A.Prior to July 1, 1988, NEP shall pay Seller monthly for quantities of electricity delivered for sale to NEP hereunder, as determined in accordance with ARTICLE VIII, a price in cents per kilowatthour equal to ninety percent (90%) of Rate X. Commencing on July 1, 1988, and extending until the later to occur of January 1, 1989 or the Commencement Date of Operation, NEP shall pay Seller monthly for quantities of such electricity, a price in cents per kilowatthour equal to four and eight-tenths cents ($.048) per kilowatthour delivered during On-Peak Periods and two and eight-tenth cents ($.028) per kilowatthour delivered during Off-Peak Periods. B.Commencing on the later to occur of January 1, 1989 or the Commencement Date of Operation, NEP shall pay Seller monthly for quantities of electricity delivered for sale to NEP hereunder, as determined in accordance with ARTICLE VIII, a price in cents per kilowatthour calculated in accordance with the following formula: P [Q + (R x S)] x U T Where
